PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

AT&T COMMUNICATIONS OF THE
SOUTHERN STATES, INCORPORATED,
Plaintiff-Appellant,

and

UNITED STATES OF AMERICA; FEDERAL
COMMUNICATIONS COMMISSION,
Intervenors/Plaintiffs,

v.

BELLSOUTH TELECOMMUNICATIONS,
INCORPORATED; NORTH CAROLINA
UTILITIES COMMISSION; JOANNE
                                                          No. 98-1959
SANFORD; ALLYSON K. DUNCAN;
RALPH A. HUNT; JUDY HUNT;
WILLIAM PITTMAN, The
Commissioners of The North
Carolina Utilities Commission, in
their official capacities; J. RICHARD
CONDER, Commissioner of the North
Carolina Utilities Commission;
ROBERT V. OWENS, JR.,
Commissioner of the North Carolina
Utilities Commission,
Defendants-Appellees.

Appeal from the United States District Court
for the Eastern District of North Carolina, at Raleigh.
W. Earl Britt, Senior District Judge.
(CA-97-405-5-BR)

Argued: June 5, 2000

Decided: October 6, 2000
Before WIDENER and KING, Circuit Judges, and Henry M.
HERLONG, Jr., United States District Judge for the District of
South Carolina, sitting by designation.

_________________________________________________________________

Remanded by published opinion. Judge King wrote the opinion, in
which Judge Widener and Judge Herlong joined.

_________________________________________________________________

COUNSEL

ARGUED: Matthew Woodruff Sawchak, SMITH, HELMS, MUL-
LISS & MOORE, L.L.P., Raleigh, North Carolina, for Appellant.
Geoffrey M. Klineberg, KELLOGG, HUBER, HANSEN, TODD &
EVANS, P.L.L.C., Washington, D.C., for Appellees. ON BRIEF:
James G. Exum, Jr., Peter J. Covington, Corby C. Anderson, SMITH,
HELMS, MULLISS & MOORE, L.L.P., Raleigh, North Carolina, for
Appellant. Michael K. Kellogg, KELLOGG, HUBER, HANSEN,
TODD & EVANS, P.L.L.C., Washington, D.C.; Edward L. Rankin,
III, BELLSOUTH TELECOMMUNICATIONS, INC., Charlotte,
North Carolina; J. Philip Carver, BELLSOUTH TELECOMMUNI-
CATIONS, INC., Atlanta, Georgia; James P. Cain, Benjamin R.
Kuhn, KILPATRICK STOCKTON, L.L.P., Raleigh, North Carolina,
for Appellees.

_________________________________________________________________

OPINION

KING, Circuit Judge:

AT & T Communications of the Southern States, Inc. ("AT & T")
has appealed from an order of the Eastern District of North Carolina
striking Paragraph 30.5 from its interconnection agreement with Bell-
South Telecommunications, Inc. ("BellSouth"). After this appeal was
initiated, but before it was argued, the Supreme Court issued a deci-
sion that changed the law underlying the articulated basis for the dis-
trict court's order. Because the applicable law has changed, the

                    2
district court should be permitted to reconsider its order, and we
therefore remand this case to the district court.

I.

The law controlling this appeal has changed several times since AT
& T filed suit in this case, and we have determined it appropriate to
review the complicated procedural history in some depth. We begin
with the statute underlying this appeal.

A.

This case arises in the wake of the Telecommunications Act of
1996, Pub. L. 104-104, 110 Stat. 56 (codified at 47 U.S.C. § 251 et
seq.) ("the 1996 Act"). Prior to the passage of the 1996 Act, local tele-
phone companies, including BellSouth, enjoyed a regulated monopoly
in the provision of local telephone services to businesses and residen-
tial consumers within their designated areas. The 1996 Act sought to
break these local monopolies, and it included, as one means to this
end, a comprehensive regulatory scheme designed to facilitate the
entry of other telecommunications companies into local markets.

Among other things, this comprehensive scheme required that the
monopoly incumbent local exchange carrier ("ILEC") for a particular
area enter into interconnection agreements with telecommunications
carriers that sought to compete in that market ("competing local
exchange carrier" or "CLEC"). Under the comprehensive scheme, the
CLEC could utilize all or part of the ILEC's existing infrastructure to
provide local phone service. In short, to facilitate competition in local
phone markets, the 1996 Act gave CLECs the option to purchase
access to the existing infrastructure of the ILEC.

The 1996 Act promulgated three different scenarios under which a
CLEC could utilize the existing infrastructure of an ILEC. In one sce-
nario, the CLEC could purchase "unbundled network elements" from
the ILEC. See 47 U.S.C. § 251(c)(3). These unbundled network ele-
ments are, quite literally, the individual components of the ILEC's
telecommunications infrastructure, and the ILEC is required to "pro-
vide such unbundled network elements in a manner that allows

                     3
requesting carriers to combine such elements in order to provide . . .
telecommunications service." 47 U.S.C. § 251(c)(3). As a general
matter, when the CLEC purchases access to the infrastructure of the
ILEC on the "unbundled network elements" basis, the CLEC pays
rates based on the ILEC's costs for each unbundled element ("cost
rates"). See 47 U.S.C. § 252(d)(1).

In another scenario, the CLEC may purchase "any telecommunica-
tions service that the [ILEC] provides at retail to subscribers who are
not telecommunications carriers." See 47 U.S.C. § 251(c)(4). The
CLEC thus may purchase a complete, finished service; however,
under a separate provision of the 1996 Act, if the CLEC purchases
services on this basis, it pays "wholesale rates" that are calculated "on
the basis of retail rates." See 47 U.S.C.§ 252(d)(3) ("wholesale
rates"). Because wholesale rates should, as a matter of course, exceed
cost rates, the CLEC has a substantial incentive to obtain services on
a cost (unbundled) basis, rather than on a wholesale basis.1

The 1996 Act also enables the FCC to identify, within limits set
forth in the 1996 Act, elements of the ILEC's network to which the
CLEC was to have access on an unbundled basis:

          In determining what network elements should be made
          available for purposes of subsection (c)(3) of this section,
          the Commission shall consider, at a minimum, whether--

          (A) access to such network elements as are propri-
          etary in nature is necessary; and

          (B) the failure to provide access to such network
          elements would impair the ability of the telecom-
          munications carrier seeking access to provide the
          services that it seeks to offer.

47 U.S.C. § 251(d)(2). In other words, the FCC was to apply the "nec-
essary and impair" standards to identify the network elements that the
_________________________________________________________________
1 Under the third scenario, which is not implicated in this case, a CLEC
can interconnect its own facilities with the network of the ILEC.

                     4
ILEC was to provide on an unbundled basis. See AT & T Corp. v.
Iowa Utils. Bd., 525 U.S. 366, 387 (1999).

B.

Prior to passage of the 1996 Act, BellSouth was the monopoly
ILEC in North Carolina. After the passage of the 1996 Act, AT & T
sought to enter BellSouth's market as a CLEC, and BellSouth and AT
& T began, in the spring of 1996, negotiating an interconnection
agreement. When, in July 1996, AT & T and BellSouth reached an
impasse on several issues, AT & T petitioned the North Carolina Util-
ities Commission ("NCUC") for arbitration. See 47 U.S.C. § 252(b).

Approximately one month after AT & T petitioned for arbitration,
the Federal Communications Commission ("FCC") issued its first
Report and Order implementing the 1996 Act, see In re Implementa-
tion of the Local Competition Provisions in the Telecommunications
Act of 1996, 11 FCC Rcd 15499 (1996) ("First Report & Order"), and
also promulgated Rules pursuant to the 1996 Act. Three of those rules
are relevant here. First, under Rule 319, the primary unbundling rule,
the FCC set forth a minimum number of network elements that
incumbents must make available to the requesting carrier. See 47
C.F.R. § 51.319 (1997). "[Rule 319] require[d] an incumbent to pro-
vide requesting carriers with access to a minimum of seven network
elements: the local loop, the network interface device, switching
capability, interoffice transmission facilities, signaling networks and
call-related databases, operations support systems functions, and
operator services and directory assistance." 525 U.S. at 387-88. The
second rule relevant to this appeal is Rule 315, which provides:

          (a) An incumbent LEC shall provide unbundled network
          elements in a manner that allows requesting telecommunica-
          tions carriers to combine such network elements in order to
          provide a telecommunications service.

          (b) Except upon request, an incumbent LEC shall not sepa-
          rate requested network elements that the incumbent LEC
          currently combines.

                    5
          (c) Upon request, an incumbent LEC shall perform the func-
          tions necessary to combine unbundled network elements in
          any manner, even if those elements are not ordinarily com-
          bined in the incumbent LEC's network, provided that such
          combination is:

          (1) Technically feasible; and

          (2) Would not impair the ability of other carriers
          to obtain access to unbundled network elements or
          to interconnect with the incumbent LEC's net-
          work.

          (d) Upon request, an incumbent LEC shall perform the func-
          tions necessary to combine unbundled network elements
          with elements possessed by the requesting telecommunica-
          tions carrier in any technically feasible manner.

          (e) An incumbent LEC that denies a request to combine ele-
          ments pursuant to paragraph (c)(1) or paragraph (d) of this
          section must prove to the state commission that the
          requested combination is not technically feasible.

          (f) An incumbent LEC that denies a request to combine ele-
          ments pursuant to paragraph (c)(2) of this section must
          prove to the state commission that the requested combina-
          tion would impair the ability of other carriers to obtain
          access to unbundled network elements or to interconnect
          with the incumbent LEC's network.

47 C.F.R. § 51.315 (1997). Third, in what has been called the "all ele-
ments" rule, the FCC "allow[ed] competitors to provide local phone
service relying solely on the elements in an incumbent's network."
525 U.S. at 392.

Rule 315, in combination with the other relevant provisions, had
several effects on the obligations of the parties to an interconnection
agreement. First, the ILEC had to provide access to the seven network
elements in unbundled form. Second, with respect to combining the

                    6
unbundled elements: (1) the ILEC had to provide the unbundled ele-
ments in a manner that permitted the CLEC to combine them; (2) the
network elements in the existing network of the ILEC that were
already combined were not to be separated unless the CLEC so
requested; and (3) the onus fell on the ILEC, rather than the CLEC,
to recombine unbundled elements as requested by the CLEC. Third,
the CLEC could utilize all seven of the elements of the ILEC's exist-
ing network.

C.

In this context, the NCUC, acting on AT & T's July 1996 petition
for arbitration, conducted its arbitration of the interconnection agree-
ment at issue here. In that regard, the NCUC determined, in its appli-
cation of the FCC Rules, that if AT & T, (the CLEC), sought to
purchase unbundled network elements and recombine those elements
to replicate a service already offered by BellSouth (the ILEC), then
AT & T was required to pay the higher wholesale rates, rather than
the lower cost rates. This interpretation of the FCC rules was captured
in Paragraph 1.A of the interconnection agreement, which was
approved by the NCUC on May 12, 1997:

          AT & T may purchase unbundled Network Elements for the
          purpose of combining Network Elements in any manner that
          is technically feasible, including recreating existing Bell-
          South services. The purchase and combination of unbundled
          network elements by AT & T to produce a service offering
          that is [currently offered at retail by BellSouth] will be pre-
          sumed to constitute a resold service for purposes of pricing,
          collection of access and subscriber line charges . .. . This
          presumption may be overcome by a showing that AT & T
          is using its own substantive functionalities and capabilities,
          e.g. loop, switch, transport, or signaling links, in addition to
          the unbundled Network Elements to produce the service.
          Ancillary services such as operator services and vertical ser-
          vices are not considered substantive functionalities or capa-
          bilities for purposes of this provision.

J.A. 12. In its May 22, 1998 decision from which this appeal was
taken, the district court concisely explained the import of Paragraph
1.A:

                    7
          Reduced to its essence, this provision states that AT & T can
          combine unbundled elements in any manner it chooses.
          However, if the combination creates a service that BellSouth
          already offers, the new LEC must pay the higher wholesale
          rates, instead of the cost-based rates, for the unbundled ele-
          ments. The only way AT & T can avoid the wholesale pric-
          ing scheme is if it uses some of its own facilities to provide
          the service. In other words, AT & T must add something of
          its own before it is entitled to the cost-based rates. Para-
          graph 1.A treats requests to purchase and combine network
          elements to create an established BellSouth service as a
          request to purchase BellSouth's retail service, thus allowing
          BellSouth to charge higher rates. As a final caveat, the pro-
          vision advises that operator services will not be considered
          sufficient to qualify AT & T for the cost-based rate. Thus,
          if AT & T purchases a series of network elements that is
          then combined to recreate a service offered by BellSouth,
          AT & T cannot simply supply its own operator services and
          claim entitlement to cost-based rates.

AT & T Communications of the Southern States, Inc. v. BellSouth
Telecomm., Inc., 7 F. Supp. 2d 661, 669 (E.D.N.C. 1998). The NCUC
interpretation thus permitted AT & T to avoid wholesale rates only by
utilizing its own facilities in the network.

Although provisions of the interconnection agreement, including
Paragraph 1.A, were arbitrated, section 251(a) of the 1996 Act autho-
rizes parties to voluntarily negotiate provisions"without regard to the
standards set forth in subsections (b) and (c) of section 251." AT &
T contended below, as it does here, that Paragraph 30.5 of its inter-
connection agreement is a provision that has been negotiated "without
regard" to the 1996 Act and law thereunder. That paragraph provides:

          BellSouth shall offer each Network Element individually
          and in combination with any other Network Element or Net-
          work Elements in order to permit AT & T to provide Tele-
          communications Services to its Customers subject to
          Section 1.A of the General Terms and Conditions of this
          Agreement.

                    8
J.A. 13. Paragraph 30.5 effectively obligates BellSouth, when so
requested by AT & T, to offer each network element in unbundled
form and to recombine network elements that have been unbundled.

The NCUC initially issued a Recommended Arbitration Order in
December 1996, and, following the receipt of comments from the par-
ties, it issued its final order in April 1997. Within the next month, the
parties signed the interconnection agreement, incorporating both arbi-
trated and negotiated terms, and submitted it for approval to the
NCUC. The NCUC approved the signed interconnection agreement
on May 12, 1997. AT & T then filed this suit in district court, seeking
federal review of the interconnection agreement under 47 U.S.C.
§ 252(e)(6).2

D.

Meanwhile, many companies and other affected parties were chal-
lenging the FCC's rules in various courts of appeals around the coun-
try. Ultimately, the Judicial Panel on Multidistrict Litigation
consolidated these challenges in the Court of Appeals for the Eighth
Circuit. See Iowa Utils. Bd. v. FCC, 109 F.3d 418, 421 (8th Cir.
1996). In July 1997, after AT & T filed this suit but before the district
court rendered its decision, the Eighth Circuit issued its ruling in the
consolidated appeals -- striking down some provisions and upholding
others. See Iowa Utils. Board v. FCC, 120 F.3d 753, 800, 804, 805-
806 (8th Cir. 1997) ("consolidated decision"). Two rulings in the
Eighth Circuit's consolidated decision are apposite here. First, the
Eighth Circuit upheld the FCC's "all elements" rule, concluding that
a CLEC "could reproduce, under [47 U.S.C.§ 251](c)(3), an existing
telecommunications service in its entirety solely by purchasing and
combining unbundled network elements from an ILEC." 7 F. Supp.
2d at 669 (citing Iowa Utils., 120 F.3d at 814).
_________________________________________________________________

2 47 U.S.C. § 252(e)(6) provides, in pertinent part: "In any case in
which a State commission makes a determination under this section, any
party aggrieved by such determination may bring an action in an appro-
priate Federal district court to determine whether the agreement or state-
ment meets the requirements of section 251 of this title and this section."

                     9
Second, the Eighth Circuit struck down the FCC's interpretation of
section 251(c)(3) that had obligated the ILEC to recombine network
elements purchased on an unbundled basis under section 251(c)(3).
Instead, the Eighth Circuit interpreted section 251(c)(3) to "unam-
biguously" indicate that the CLEC bore this obligation of recombina-
tion:

          Despite the Commission's arguments, the plain meaning of
          the Act indicates that the requesting carriers will combine
          the unbundled elements themselves; the Act does not require
          the incumbent LECs to do all of the work. Moreover, the
          fact that the incumbent LECs object to this rule indicates to
          us that they would rather allow entrants access to their net-
          works than have to rebundle the unbundled elements for
          them.

120 F.3d at 813.

E.

When the district court considered AT & T's various challenges to
the NCUC's determinations, it was operating under the law as con-
strued by the Eighth Circuit in its 1997 consolidated decision. For our
purposes here, two aspects of the district court's application of the
Eighth Circuit's consolidated decision are relevant. First, the district
court determined that the effect of the Eighth Circuit's ruling was that
Paragraph 1.A, which required that AT & T pay wholesale rates
unless it owned some part of the network, was no longer a proper
application of the 1996 Act:

          As is correctly argued by AT & T, this approach flies in the
          face of the letter and intent of the Act as well as the Iowa
          Utilities ruling of the Eighth Circuit. That court held that
          "[n]othing in [(c)(3)] requires a competing carrier to own or
          control some portion of a telecommunications network
          before being able to purchase unbundled elements." Iowa,
          120 F.3d at 814. As such, the court endorsed the FCC posi-
          tion that a requesting carrier could reproduce, under (c)(3),
          an existing telecommunication service in its entirety solely
          by purchasing and combining unbundled network elements

                    10
          from an ILEC. The NCUC's decision, reflected in Paragraph
          1.A is not a proper application of the Act, and will therefore
          be struck down.

7 F. Supp. 2d at 669 (brackets in original).

Second, the district court struck Paragraph 30.5 from the intercon-
nection agreement:

          This court will not allow AT & T to have its cake and eat
          it too. Section 30.5 of the agreement was negotiated and set-
          tled upon by the NCUC before the FCC's requirement that
          the ILECs combine unbundled elements for the requesting
          carriers was struck down by Iowa Utilities. The court
          emphasized that (c)(3) cannot "be read to levy a duty on the
          incumbent LECs to do the actual combining of elements. . . .
          [T]he plain meaning of the Act indicates that the requesting
          carriers will combine the unbundled elements themselves;
          the Act does not require the incumbent LECs to do all of the
          work." Iowa Utilities, 120 F.3d at 813. It would stretch the
          bounds of imagination to construe Paragraph 30.5 as a vol-
          untary agreement to override § 251(c)(3). At the time of the
          Agreement, BellSouth was merely adhering to established
          FCC rules that § 251(c)(3) compels an ILEC to combine
          purchased network elements. Paragraph 1.A is invalid
          because it requires AT & T to do something it does not have
          to do under the Act. Paragraph 30.5 is suspect because it
          requires BellSouth to do the same.

Id. at 670 (brackets in original).

F.

When the district court issued its May 1998 decision in this case,
however, the Supreme Court had already granted certiorari, on Janu-
ary 26, 1998, to review the Eighth Circuit's 1997 consolidated deci-
sion. See AT & T Corp. v. Iowa Utils. Bd., 522 U.S. 1089, 1089
(1998). At that time, this appeal had been noticed, and we agreed to
hold the appeal in abeyance pending the Supreme Court's decision.

                     11
In January 1999, seven months after the district court issued its
decision here, the Supreme Court rendered its decision in the Iowa
Utilities case, affirming in part and reversing in part the 1997 consoli-
dated decision of the Eighth Circuit. See 525 U.S. at 392-96. Among
other things, the Court vacated Rule 319. See supra at 5. The Court
determined that the FCC had not properly applied the"necessary and
impair" standards when it had mandated, in Rule 319, CLEC access
to the seven elements of the ILEC's existing network; therefore, the
Court remanded for the FCC to reinterpret the statute. 525 U.S. at
387-88. In light of its vacature of Rule 319, the Court noted that its
disposition of two other rules -- the "all elements" rule and Rule 315(b)3
-- was likely "academic." 525 U.S. at 392-93. Nonetheless, the Court
upheld the "all elements" rule, noting that nothing in the 1996 Act
required a CLEC to own any of the elements. Id. Further, the Court
upheld Rule 315(b), ruling that section 251(c)(3)"is ambiguous on
whether leased network elements may or must be separated." 525
U.S. at 395. Thus, the FCC's rule, which prohibited ILECs from dis-
connecting previously connected elements unless so requested, was
upheld as reasonable. Id.

G.

Following the Supreme Court decision in Iowa Utilities, we
ordered briefing of the issues and calendared this case for oral argu-
ment. Both parties now agree that a remand to the district court is in
order; the sole disagreement is whether the district court erred in
striking Paragraph 30.5 from the interconnection agreement.

II.

At bottom, BellSouth seeks to thwart what has been called "sham
unbundling." According to BellSouth, if AT & T can: (1) unbundle
the entire network; (2) have BellSouth recombine each element; (3)
lease each of the elements without a requirement that it own any part
thereof; and (4) still pay cost rates for this unbundled network, then
AT & T will have rendered a nullity the provisions of the 1996 Act
mandating wholesale rates under certain circumstances. In other
_________________________________________________________________

3 See supra 5-7.

                    12
words, rather than paying the wholesale (higher) rates for use of the
incumbent's network, the CLEC can unbundle the entire network,
have BellSouth recombine it, and pay cost (lower) rates.

Under the NCUC's application of then-existing law to this inter-
connection agreement, sham unbundling was avoided by, among
other things, applying wholesale rates when a CLEC leased a service
already provided by the ILEC. Subsequently, when the district court
decided this case, sham unbundling was avoided by requiring the
CLEC to recombine elements that had been unbundled. As has been
noted, the Eight Circuit's interpretation of the 1996 Act was not
entirely in accord with that ultimately adopted by the Supreme Court,
inasmuch as the Supreme Court vacated Rule 319, yet upheld Rule
315(b). We have fully considered the positions of the parties, and we
believe that the district court is in the best position to determine the
effect of the Supreme Court's decision on the interconnection agree-
ment here. We therefore remand the case for reconsideration in light
of the Supreme Court's interpretation of the 1996 Act and any other
relevant authority.

AT & T requests that we order the reinstatement of Paragraph 30.5.
We decline to do so. AT & T is correct that the 1996 Act permits par-
ties to negotiate -- rather than arbitrate -- provisions of their inter-
connection agreement; however, provisions not arbitrated are also not
necessarily negotiated "without regard to the standards set forth in
subsections (b) and (c) of section 251." 47 U.S.C. § 252(a)(1). That
is, the 1996 Act requires both the ILEC and CLECs to negotiate in
good faith. See 47 U.S.C. § 251(c)(1). When the parties are so negoti-
ating, many of their disputes will have been previously resolved by,
among other things, FCC Rules and interpretations, prior state com-
mission rulings and interpretations, and agreements reached with
other CLECs -- all of which are a matter of public record. See, e.g.,
47 U.S.C. § 252(i). In this light, many so-called "negotiated" provi-
sions represent nothing more than an attempt to comply with the
requirements of the 1996 Act.

For example, if a particular provision is mandated by the 1996 Act,
the FCC rules or regulations, or some application thereof, then a party
might agree to that provision without resort to arbitration. Such an
agreement, which would occur without arbitration, is not necessarily

                    13
"without regard" to the 1996 Act and law thereunder. In other words,
some provisions may be negotiated and agreed upon"with regard" to
the 1996 Act and law thereunder, and provisions so negotiated and
agreed upon may be reformed if the controlling law changes. Indeed,
were it otherwise, parties would have an incentive to submit each
issue to arbitration, so that if there were a change in controlling law,
the provision would be so reformed. We decline to so encourage arbi-
tration at the expense of negotiation.

Where a provision plainly tracks the controlling law, there is a
strong presumption that the provision was negotiated with regard to
the 1996 Act and controlling law. In this case, for example, we agree
with the district court that, based on a comparison of Paragraph 30.5
with the interpretation of section 251(c)(3) that controlled when Para-
graph 30.5 was negotiated, "[i]t would stretch the bounds of imagina-
tion to construe Paragraph 30.5 as a voluntary agreement to override
§ 251(c)(3)." 7 F. Supp. 2d at 670. Because Paragraph 30.5 was
clearly negotiated with regard to the 1996 Act and law thereunder, we
need not consider what other factors should be considered in deter-
mining whether a negotiated provision was agreed-upon "with" or
"without" regard to the 1996 Act and law thereunder.

We also reject AT & T's argument that the vacature of Rule 319
is irrelevant, as a matter of law, to the propriety of Paragraph 30.5.
The Court did uphold both the "all elements" rule and Rule 315(b),
see 525 U.S. at 392-95; however, in doing so, it noted that ILECs
concerns with those Rules would likely be "academic" in light of the
vacature of Rule 319. This is so because "[i]f the FCC on remand
makes fewer network elements unconditionally available through the
unbundling requirement, an entrant will no longer be able to lease
every component of the network." 525 U.S. at 392. In other words,
the sham unbundling issue raised by the ILECs could be obviated by
the FCC's successor to the vacated Rule 319. The Supreme Court thus
indicated that its vacature of Rule 319 may void the sham unbundling
problem, and based on this indication, we decline to conclude that the
Supreme Court's decision is irrelevant to the district court's consider-
ation of Paragraph 30.5.

In sum, we conclude that Paragraph 30.5, although negotiated, may
be reviewed by the district court for consistency with the 1996 Act

                    14
and law thereunder. We express no opinion on what effect the
changes in law might have on the district court's order to strike4 Para-
graph 30.5; instead, we remand for the district court to reconsider the
issue.

REMANDED
_________________________________________________________________
4 We reject AT & T's contention that the district court was without
power to order Paragraph 30.5 to be stricken; that authority was within
the inherent power of the court. See Eden Hannon & Co. v. Sumitomo
Trust & Banking Co., 914 F.2d 556, 564 (4th Cir. 1990) ("[T]he court
of equity has the power of devising its remedy and shaping it so as to fit
the changing circumstances of every case and the complex relations of
all the parties.").

                    15